     Case 2:19-cv-00878-JAM-DMC Document 31 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERALDO GUTIERREZ,                                 No. 2:19-CV-0878-JAM-DMC-P
12                       Plaintiff,
13             v.                                        FINDINGS AND RECOMMENDATIONS
14    V. TUCKER,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 21, for injunctive

19   relief.

20                  The legal principles applicable to requests for injunctive relief, such as a

21   temporary restraining order or preliminary injunction, are well established. To prevail, the

22   moving party must show that irreparable injury is likely in the absence of an injunction. See

23   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res.

24   Def. Council, Inc., 129 S.Ct. 365 (2008)). To the extent prior Ninth Circuit cases suggest a lesser

25   standard by focusing solely on the possibility of irreparable harm, such cases are “no longer

26   controlling, or even viable.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,

27   1052 (9th Cir. 2009). Under Winter, the proper test requires a party to demonstrate: (1) he is

28   likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence of an
                                                        1
     Case 2:19-cv-00878-JAM-DMC Document 31 Filed 10/30/20 Page 2 of 2


 1   injunction; (3) the balance of hardships tips in his favor; and (4) an injunction is in the public

 2   interest. See Stormans, 586 F.3d at 1127 (citing Winter, 129 S.Ct. at 374). The court cannot,

 3   however, issue an order against individuals who are not parties to the action. See Zenith Radio

 4   Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969).

 5                  In his motion, Plaintiff states:

 6                          On February 22, 2020, Prison Guards Pineau and Casillas
                    conducted a destructive cell search of Plaintiff’s assigned cell. They
 7                  knowingly confiscated his typewriter, legal materials pertaining to the
                    instant case, and other personal property. Plaintiff’s cell was also left in
 8                  complete disarray – trashed.
                            Pineau later informed Plaintiff: “We took your shi-t! You have to
 9                  let the Tucker matter go. You have to stop filing paperwork because you
                    will never win against the Green Wall.”
10                          Prison Guard Pineau also noted that Defendant Tucker ordered the
                    reprisals: “Tucker wanted you to know that [she] has friends in high
11                  places.” . . .
12                  ECF No. 21, pgs. 2-3.
13   Plaintiff seeks a temporary restraining order. See id. at 4.

14                  The Court finds that injunctive relief is not warranted for two reasons. First, to the

15   extent Plaintiff seeks an order directed to either Pineau or Casillas, injunctive relief is not

16   available because neither is a party to the case. Second, Plaintiff has not demonstrated how he is

17   likely to suffer irreparable injury absent the requested relief.

18                  Based on the foregoing, the undersigned recommends that Plaintiff’s motion for

19   injunctive relief, ECF No. 21, be denied.

20                  These findings and recommendations are submitted to the United States District
21   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

22   after being served with these findings and recommendations, any party may file written objections

23   with the Court. Responses to objections shall be filed within 14 days after service of objections.

24   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

25   Ylst, 951 F.2d 1153 (9th Cir. 1991).

26   Dated: October 30, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         2
